DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 2/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,423,519 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The terminal disclaimer filed on 2/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,054,705 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The rejections of claims 21-44 on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-5, 8, 9, and 13-23 of U.S. Patent No. 9,423,519, and on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,054,705, have been overcome. 

Allowable Subject Matter
Claims 21-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 21 recites a system, comprising: a plurality of streamers that include deflecting devices configured to apply forces to respective streamers; a vessel configured to tow the streamers in a body of water; and a control system configured to: determine a desired orientation of the streamers based on information relating to crosscurrents in the body of water, wherein the desired orientation includes a desired feather angle that is determined to maintain a sum of respective forces applied by at least a subset of the deflecting devices below a threshold value; and adjust the streamers based on the desired orientation. 
Independent claim 30 recites a method of generating a geophysical data record, comprising: towing a plurality of streamers behind a vessel in a body of water, wherein the streamers have a plurality of deflecting devices arranged therealong, and wherein the streamers further include one or more geophysical sensors; receiving information regarding forces exerted by the plurality of deflecting devices; automatically determining a desired feather angle based on information regarding forces exerted by the plurality of deflecting devices, wherein the desired feather angle is determined to maintain a sum of the forces exerted by at least a subset of the plurality of deflecting devices below a threshold value; automatically adjusting at least one of the plurality of streamers, via the plurality of deflecting devices, to follow the determined desired feather angle; and during the towing, generating the geophysical data record, the geophysical data record including a record of signals detected by the one or more geophysical sensors stored in a manner suitable for later interpretation. 
Independent claim 39 recites a streamer control apparatus, comprising: at least one processor; wherein the at least one processor is configured to communicate with a plurality of positioning devices arranged along a plurality of streamers towed in a body of water, the plurality of positioning devices being configured to apply respective forces to the plurality of streamers; wherein the at least one processor is further configured to determine, based on state information indicative of crosscurrent conditions, a desired orientation for the plurality of streamers that includes a feather angle that is determined to maintain a sum of at least a subset of the respective forces below a threshold value; and wherein the at least one processor is further configured to adjust the plurality of positioning devices based on the desired orientation. 
The claimed limitations as recited in combination in independent claim 21, as recited in combination in independent claim 30, and as recited in combination in independent claim 39, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Welker et al. (US 2006/0285434), teaches a method, comprising: towing a streamer behind a vessel in a body of water, wherein the streamer has a present orientation; a control system receiving information relating to crosscurrents in the body of water; the control system determining a desired orientation of the streamer based on the received information; and the control system adjusting the present orientation of the streamer based on the determined desired orientation.  Welker also teaches a method, comprising: towing a streamer behind a vessel in a body of water, wherein the streamer has a plurality of deflecting devices arranged therealong; and receiving information regarding forces exerted by the plurality of deflecting devices. 
Another prior art reference, Seale et al. (US 2010/0118644), teaches a reference axis that is the vessel towing direction, and a target feather as a control criterion. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 21, as recited in combination in independent claim 30, and as recited in combination in independent claim 39. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645